Loring, J.
It is settled by previous decisions that there was no aspect of the evidence put in by the plaintiff which entitled him to go to the jury. Murphy v. American Rubber Co. 159 Mass. 266. Kleinest v. Kunhardt, 160 Mass. 230. Feely v. Pearson Cordage Co. 161 Mass. 426. Thompson v. Norman *343Paper Co. 169 Mass. 416. Pene v. Arnold Print Works, 181 Mass. 560. McRea v. Rood Rubber Co. 187 Mass. 326. McTiernan v. American Woolen Co. 197 Mass. 238. Goudie v. Foster, 202 Mass. 226.

Exceptions overruled.